
	
		I
		111th CONGRESS
		1st Session
		H. R. 487
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Skelton
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To waive the 35-mile requirement for designation of a
		  critical access hospital under the Medicare program.
	
	
		1.35-mile requirement for
			 designation of a critical access hospital under the Medicare
			 programEffective for cost
			 reporting periods beginning on or after July 1, 2009, the requirement of
			 subclause (I) of section 1820(c)(2)(B)(i) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)) is deemed to have been met by one hospital that is located
			 in Osceola, Missouri.
		
